EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 1, 5, and 11 are amended as seen below. The Examiner notes that the amendments to claims 1, 5, and 11 are solely for resolving minor grammatical informalities and minor antecedent basis issues, and are not considered to alter the scope of the claims.
	Claims 5-6 are rejoined as detailed below (see Rejoinder section).
-- 1.	A supporting glove comprising:
a glove base element made of fiber material knitted by one of 13-gauge to
18-gauge glove knitting machines;
a first resin coating applied to at least a part of an outer surface of the glove
base element; and
an inner glove made of fiber material knitted by a 13-gauge or less glove
knitting machine and provided inside the glove base element,
wherein[[,]]:
a thickness of the glove base element is 0.20 mm or more and 0.80 mm or
less,

the thickness of the glove base element is 5% or more and 75% or less,
a cuff of the inner glove and a cuff of the glove base element are bonded to each other, and fingertips of the inner glove and corresponding fingertips of the glove base element are bonded to each other,
on a dorsal side, portions of the inner glove formed to correspond to first
joints and second joints of a wearer’s fingers in finger members of the inner glove, and portions of the glove base element formed to correspond to the first joints and the second joints of the wearer’s fingers in the finger members of the glove base element, are not bonded to each other,
a relational expression of d2 < d1 is satisfied wherein d1 is a volume ratio of fiber material per unit volume 1 cm3 of the glove base element, and d2 is a volume ratio of fiber material per unit volume 1 cm3 of the inner glove, d1 being 15 volume % or more and 30 volume % or less, and d2 is 10 volume % or more and 26 volume % or less,
the first resin coating is a foamed coating containing air cells,
a volume ratio of solid contents per unit volume 1 cm3 of the first resin
coating is 30 volume % or more and 90 volume % or less, and is more than a volume ratio of solid contents per unit volume 1 cm3 of the glove base element, and
the first resin coating is provided with no particle clustering regions.

first resin coating applied to at least a part of an outer surface of the glove base element, the method comprising:
a first resin coating forming step of applying coating liquid containing resin for forming the first resin coating to at least [[a]] the part of [[an]] the outer surface of the glove base element to form the first resin coating; and
an inner glove disposing step of disposing an inner glove inside the glove base element, the inner glove having a volume fraction of solid contents per unit volume that is less than a volume fraction of solid contents per unit volume of the glove base element,
wherein[[,]]:
a thickness of the glove base element is 0.20 mm or more and 0.80 mm or less,
a penetration ratio of the first resin coating with respect to [[a]] the thickness of the glove base element is 5% or more and 75% or less,
a cuff of the inner glove and a cuff of the glove base element are bonded to each other, and fingertips of the inner glove and corresponding fingertips of the glove base element are bonded to each other, 
on a dorsal side, portions of the inner glove formed to correspond to first joints and second joints of a wearer’s fingers in finger members of the inner glove, and portions of the glove base element formed to correspond to the first joints and the second joints of the wearer’s fingers in the finger members of the glove base element, are not bonded to each other,
2 < d1 is satisfied wherein d1 is a volume ratio of fiber material per unit volume 1 cm3 of the glove base element, and d2 is a volume ratio of fiber material per unit volume 1 cm3 of the inner glove, d1 being 15 volume % or more and 30 volume % or less, and d2 is 10 volume % or more and 26 volume % or less,
the first resin coating is a foamed coating containing air cells,
a volume ratio of solid contents per unit volume 1 cm3 of the first resin coating is 30 volume % or more and 90 volume % or less, and is more than a volume ratio of solid contents per unit volume 1 cm3 of the glove base element, and
the first resin coating is provided with no particle clustering regions.

11.	The supporting glove according to claim 10, wherein:
a volume ratio of solid contents per unit volume 1 cm3 of the second resin coating is more than the volume ratio of solid contents per unit volume 1 cm3 of the first resin coating, and
d3 is 70 volume % or more and 100 volume % or less, wherein d3 is [[a]] the volume ratio of solid contents per unit volume 1 cm3 of the second resin coating.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a supporting glove including, in combination with other limitations: a glove base element made of fiber material, a first resin 2 < d1 is satisfied wherein d1 is a volume ratio of fiber material per unit volume 1 cm3 of the glove base element, and d2 is a volume ratio of fiber material per unit volume 1 cm3 of the inner glove, d1 being 15 volume % or more and 30 volume % or less, and d2 is 10 volume % or more and 26 volume % or less, a volume ratio of solid contents per unit volume 1 cm3 of the first resin coating is 30 volume % or more and 90 volume % or less, and is more than a volume ratio of solid contents per unit volume 1 cm3 of the glove base element, and the first resin coating is provided with no particle clustering regions.
The closest prior art of record is Nakagawa (US PG Pub 2013/0219588) in view of Thompson et al. (herein Thompson)(US PG Pub 2009/0055992), further in view of Tschirch et al. (herein Tschirch)(US Patent No. 4,454,611), further in view of Topolkaraev et al. (herein Topolkaraev)(US PG Pub 2016/0108564), further in view of Zaggl et al. (herein Zaggl)(US PG Pub 2011/0179549), as discussed in at least the Final Rejection mailed on March 11, 2021.
Nakagawa, Thompson, Tschirch, Topolkaraev, and Zaggl together substantially teach the invention as claimed but fail to teach at least wherein the first resin coating is provided with no particle clustering regions. In contrast, and as discussed by Applicant on pages 6-7 of Applicant’s Remarks filed on June 9, 2021, the particle clustering regions of Nakagawa’s resin coating “are an essential feature of Nakagawa, and thus there is no motivation to modify Nakagawa to remove such an essential feature, and one of skill could not arrive at the presently-claimed subject matter without impermissible modifying of Nakagawa.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

REJOINDER
Claims 1 and 10-12 are allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires substantially all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II, as set forth in the Office Action mailed on November 13, 2018, is hereby withdrawn, and claims 5-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 5, 6, and 10-12 are allowed over the prior art of record.
Drawings
The drawings are objected to because Fig. 3 includes a typographical error (“inner grove disposing step” in box S2 should read “inner glove disposing step”). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732